Name: 2005/416/EC: Commission Decision of 19 May 2005 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC, 2001/852/EC and 2003/508/EC (Text with EEA relevance)
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  information and information processing;  documentation;  tariff policy;  trade
 Date Published: 2005-06-10; 2008-11-29

 10.6.2005 EN Official Journal of the European Union L 147/1 COMMISSION DECISION of 19 May 2005 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC, 2001/852/EC and 2003/508/EC (Text with EEA relevance) (2005/416/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals (1), and in particular Article 12(1) thereof, After consulting the Committee established by Article 29 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (2), Whereas: (1) Pursuant to Regulation (EC) No 304/2003, the Commission is to decide on behalf of the Community, whether or not to permit the import into the Community of each chemical subject to the Prior Informed Consent (PIC) procedure. (2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organization (FAO) have been appointed to provide secretariat services for the operation of the PIC procedure established by the Rotterdam Convention on the Prior Informed Consent (PIC) procedure for certain hazardous chemicals and pesticides in international trade, approved by the Community by Council Decision 2003/106/EC of 19 December 2002 concerning the approval, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (3). (3) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the PIC procedure, on behalf of the Community and its Member States. (4) It is necessary to amend previous import decisions in relation to the chemicals aldrin, chlordane, chlordimeform, DDT, dieldrin, dinoseb and its salts and esters, EDB (1,2-dibromoethane), ethylene oxide, fluoroacetamide, HCH (mixed isomers), heptachlor, hexachlorobenzene, lindane, methamidophos pentachlorophenol and its salts and esters, polychlorinated biphenyls (PCBs), polychlorinated terphenyls (PCTs) and toxaphene in order to reflect the enlargement of the Community on 1 May 2004 as well as to take account of regulatory developments in the Community since those decisions were adopted. (5) The chemicals aldrin, chlordane, chlordimeform, DDT, dieldrin, dinoseb and its salts and esters, EDB (1,2-dibromoethane), fluoroacetamide, HCH (mixed isomers), heptachlor, polychlorinated biphenyls (PCBs) and polychlorinated terphenyls (PCTs) were the subject of Community import decisions that were first published in PIC Circular V reporting the situation as at 30 June 1995. (6) The chemicals aldrin, chlordane, DDT, dieldrin, HCH (mixed isomers), heptachlor, all of which have been included in the PIC procedure as pesticides, and polychlorinated biphenyls (PCBs), included in the PIC procedure as an industrial chemical, have been prohibited or severely restricted (banned except certain specific exemptions) by Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (4). (7) The chemicals EDB (1,2-dibromoethane) and dinoseb and its salts and esters are subject to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (5). Furthermore neither chemical has been identified or notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (6). In accordance with Commission Regulation (EC) No 2032/2003 of 4 November 2003 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market, and amending Regulation (EC) No 1896/2000 (7), these chemicals are not allowed for such uses. (8) Fluoroacetamide falls within the scope of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (8). Pursuant to Commission Decision 2004/129/EC of 30 January 2004 concerning the non-inclusion of certain active substances in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisation for plant protection products containing these substances (9), fluoroacetamide was excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing it were to be withdrawn by 31 March 2004. Furthermore the chemical has been identified but not notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC. Accordingly, Member States may allow its use in such products until 1 September 2006 at the latest in accordance with their national legislation. (9) Chlordimeform is included in the PIC procedure as a pesticide. It was not however included in the Community programme for evaluation of existing active substances within the framework of Directive 91/414/EEC. It is thus excluded from Annex I to that Directive. Furthermore the chemical has not been identified or notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC. It is thus not allowed for use as a plant protection product or biocide. (10) Accordingly the previous import decisions published in PIC Circular V for the chemicals aldrin, chlordane, chlordimeform, DDT, dieldrin, dinoseb and its salts and esters, EDB (1,2-dibromoethane), fluoroacetamide, HCH (mixed isomers), heptachlor and polychlorinated biphenyls (PCBs) should be replaced. (11) Polychlorinated terphenyls (PCTs), which are included in the PIC procedure as an industrial chemical, are subject to severe restrictions within the Community by Council Directive 76/769/EEC of 27 July 1976 on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (10). The previous import decision should be replaced to reflect the position in all 25 Member States. (12) The chemicals hexachlorobenzene, pentachlorophenol and its salts and esters and toxaphene, which are included in the PIC procedure as pesticides, and methamidophos, certain formulations of which are included in the PIC procedure as severely hazardous pesticide formulations, were the subject of import responses set out in Commission Decision 2000/657/EC of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (11). (13) By Commission Regulation (EC) No 2076/2002 of 20 November 2002 extending the time period referred to in Article 8(2) of Council Directive 91/414/EEC and concerning the non-inclusion of certain active substances in Annex I to that Directive and the withdrawal of authorisations for plant protection products containing these substances (12), pentachlorophenol was excluded from Annex I to Directive 91/414/EEC and authorisations for plant protection products containing the substance had to be withdrawn by 25 July 2003. The chemical has been identified but not notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC. Accordingly, the chemical may be temporarily allowed for such uses provided that these comply with Directive 76/769/EEC. (14) Hexachlorobenzene and toxaphene have been prohibited by Regulation (EC) No 850/2004. (15) Methamidophos is included in the Community programme for evaluation of existing substances within the framework of Directive 91/414/EEC. That Directive provides for a transitional period during which Member States are allowed to take national decisions on substances and products falling within its scope pending a Community decision. The chemical has not been identified or notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC. In accordance with Regulation (EC) No 2032/2003 the chemical is not allowed for such uses. (16) The import responses for hexachlorobenzene, methamidophos, pentachorophenol and its salts and esters and toxaphene set out in Decision 2000/657/EC should therefore be replaced. (17) Lindane, which is included in the PIC procedure as a pesticide, was the subject of an import response set out in Commission Decision 2001/852/EC of 19 November 2001 on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC (13). The chemical has been severely restricted (banned except certain specific exemptions) by Regulation (EC) No 850/2004. Accordingly the import response set out in Decision 2001/852/EC should be replaced. (18) The chemical ethylene oxide is subject to Directive 79/117/EEC. However the chemical has been notified under the Community programme for evaluation of existing substances under Directive 98/8/EC, which provides for a transitional period during which Member States may, pending a Community decision, allow its placing on the market for biocidal uses in accordance with their national legislation. This was reflected in an import decision contained in Decision 2003/508/EC. The import response set out in that Decision should be replaced to reflect the position in all 25 Member States. (19) The 1995 import decisions published in PIC Circular V and Decisions 2000/657/EC, 2001/852/EC and 2003/508/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The decisions on the import of the chemicals aldrin, chlordane, chlordimeform, DDT, dieldrin, dinoseb and its salts and esters, EDB (1,2-dibromoethane), fluoroacetamide, HCH (mixed isomers), heptachlor, polychlorinated biphenyls (PCBs) and polychlorinated terphenyls (PCTs) first published in PIC Circular V are replaced by the import decisions set out on the forms for importing country responses, hereinafter import response forms, in Annex I to this Decision. Article 2 The decisions on the import of hexachlorobenzene, pentachorophenol and its salts and esters, toxaphene and methamidophos as set out in the Annex to Decision 2000/657/EC are replaced by the import decisions set out on the import response forms in Annex II to this Decision. Article 3 The decision on the import of the chemical lindane (gamma HCH) as set out in the Annex to Decision 2001/852/EC is replaced by the import decision set out on the import response form in Annex III to this Decision. Article 4 The decision on the import of the chemical ethylene oxide as set out in Annex II to Decision 2003/508/EC is replaced by the import decision set out on the import response form in Annex IV to this Decision. Done at Brussels, 19 May 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 63, 6.3.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 775/2004 (OJ L 123, 27.4.2004, p. 27). (2) OJ 196, 16.8.1967, p. 1. Directive as last amended by Commission Directive 2004/73/EC (OJ L 152, 30.4.2004, p. 1). (3) OJ L 63, 6.3.2003, p. 27. (4) OJ L 229, 29.6.2004, p. 5. (5) OJ L 33, 8.2.1979, p. 36. Directive as last amended by Regulation (EC) No 850/2004. (6) OJ L 123, 24.4.1998, p. 1. Directive as amended by Regulation (EC) No 1882/2003 (OJ L 284, 31.10.2003, p. 1). (7) OJ L 307, 24.11.2003, p. 1. (8) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2004/99/EC (OJ L 309, 6.10.2004, p. 6). (9) OL L 37, 10.2.2004, p. 27. Decision as amended by Regulation (EC) No 835/2004 (OJ L 127, 29.4.2004, p. 43). (10) OJ L 262, 27.9.1976, p. 201. Directive as last amended by Commission Directive 2004/98/EC (OJ L 305, 1.10.2004, p. 63). (11) OJ L 275, 27.10.2000, p. 44. Decision as last amended by Decision 2003/508/EC (OJ L 174, 12.7.2003, p. 10). (12) OJ L 319, 23.11.2002, p. 3. Regulation as last amended by Regulation (EC) No 1765/2004 (OJ L 315, 14.10.2004, p. 26). (13) OJ L 318, 4.12.2001, p. 28. Decision as amended by Decision 2003/508/EC. ANNEX I Revised import decisions for the chemical substances aldrin, chlordane, chlordimeform, DDT, dieldrin, dinoseb and its salts and esters, EDB (1,2-dibromoethane), fluoroacetamide, HCH (mixed isomers), heptachlor, PCBs and PCTs replacing the previous 1995 import decisions ANNEX II Revised import decisions for the chemical substances hexachlorobenzene, pentachlorophenol and its salts and esters, toxaphene and methamidophos replacing the previous import decisions set out in Decision 2000/657/EC ANNEX III Revised import decision for the chemical substance lindane (gamma HCH) replacing the previous import decision set out in Decision 2001/852/EC ANNEX IV Revised import decision for the chemical substance ethylene oxide replacing the previous import decision set out in Decision 2003/508/EC